Order, Supreme Court, New York County (David B. Saxe, J.), entered on or about July 12, 1989, which, inter alia, granted defendant’s motion for a change of venue from New York County to Richmond County, unanimously affirmed, without costs.
The IAS court did not abuse its discretion in granting defendant’s motion to change venue from New York County to Richmond County pursuant to CPLR 510 (3). The accident occurred in Richmond County and defendant provided detailed information regarding the Richmond County addresses of most of the material nonparty witnesses, summarizing the substance of their expected testimony. (Timber Hill Assocs. v Shultis, 157 AD2d 579.) Concur—Kupferman, J. P., Carro, Ellerin, Wallach and Smith, JJ.